              Case 2:18-cr-00092-RAJ Document 113 Filed 08/22/19 Page 1 of 2




 1                                                    THE HONORABLE RICHARD A. JONES
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                        ) No. CR18-092-RAJ
 8                                                    )
                     Plaintiff,                       )
 9                                                    )
                v.                                    ) NOTICE OF APPEARANCE
10                                                    ) OF COUNSEL
     BERNARD ROSS HANSEN,                             )
11                                                    )
                     Defendant.                       )
12                                                    )

13
14          NOTICE IS GIVEN that Assistant Federal Public Defender Andrew Kennedy

15   appears as counsel for Bernard Ross Hansen. It is requested that notice of all filings be

16   served upon the undersigned.

17          DATED this 22nd day of August, 2019.

18                                                  Respectfully submitted,

19                                                  s/ Andrew Kennedy
                                                    Assistant Federal Public Defender
20                                                  1601 Fifth Avenue, Suite 700
21                                                  Seattle, Washington 98101
                                                    Phone: (206) 553-1100
22                                                  Fax: (206) 553-0120
                                                    Andy_Kennedy@fd.org
23
24
25
26

                                                                    FEDERAL PUBLIC DEFENDER
       NOTICE OF APPEARANCE                                            1601 Fifth Avenue, Suite 700
       (Bernard Hansen, et al.; CR18-092-RAJ) - 1                        Seattle, Washington 98101
                                                                                    (206) 553-1100
              Case 2:18-cr-00092-RAJ Document 113 Filed 08/22/19 Page 2 of 2




 1                                   CERTIFICATE OF SERVICE
 2          I certify that on August 22, 2019, I electronically filed the foregoing document
 3   with the Clerk of the Court using the CM/ECF system, which will send notification of
 4   filing to all registered parties.
 5
                                                    s/ Alma R Coria
 6                                                  Paralegal

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                      FEDERAL PUBLIC DEFENDER
       NOTICE OF APPEARANCE                                              1601 Fifth Avenue, Suite 700
       (Bernard Hansen, et al.; CR18-092-RAJ) - 2                          Seattle, Washington 98101
                                                                                      (206) 553-1100
